t c memo united_states tax_court kevin and bridget naughton petitioners v commissioner of internal revenue respondent docket no filed date for and ps k and b filed with their joint tax returns schedules c profit or loss from business on which they reported income and deducted claimed expenses related to k’s rendering of medical services for dwp held during and k was an employee of dwp and not an independent_contractor ps therefore are not entitled to report k’s income and expenses on schedules c held further ps are not entitled to deduct business_expenses claimed on their and returns kevin and bridget naughton pro sese michael s hensley for respondent -- - memorandum opinion nims judge respondent determined federal_income_tax deficiencies for petitioners’ and taxable years in the amounts of dollar_figure and dollar_figure respectively this case is presently before the court on respondent’s motion for summary_judgment the principal and to a significant degree interrelated issues for decision involve whether petitioner kevin naughton was an employee or an independent_contractor during and and whether he is entitled to deduct business_expenses claimed on schedules c profit or loss from business additional adjustments either have been conceded or are computational in nature unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners signed their joint form_1040 u s individual_income_tax_return on date and their joint form_1040 on date both returns were also signed by john ee judge as preparer and were filed with the internal_revenue_service attached to each return was a letter stating that kevin naughton petitioner was a physician rendering professional services to the city of los angeles department of water and power dwp and that dwp reported income of physicians on forms w-2 wage and tax statement and withheld taxes and contributions over physician objections the letters were evidently intended to explain petitioner’s reporting of his professional income and deducting of expenses on schedules c by late petitioners and respondent were engaged in correspondence regarding changes to petitioners’ return for by late copies of letters and other materials between the parties indicate that both and were under consideration in july of petitioners filed a form_4506 with respondent requesting copies of their and tax returns by a letter dated date they were informed that at this time we are unable to secure a copy of your form s for tax_year s subseguently a notice_of_deficiency was issued to petitioners for the and taxable years and a petition in response thereto was filed with this court petitioners at that time resided in laguna beach california respondent answered the petition and the case was duly calendared for trial - - thereafter respondent sent to petitioners a letter in accordance with 61_tc_691 branerton_letter suggesting a conference between the parties and requesting information and documentation in support of the positions taken by petitioners on their return with respect to petitioners’ claim that petitioner should be classified as an independent_contractor respondent identified as possible supporting materials billing records for patients treated outside of dwp employment contracts business licenses business cards advertising yellow pages listings accounting_records and so forth as regards the claimed expenses requested items included receipts invoices ledgers journals etc showing that the amounts were actually paid_or_incurred and were ordinary and necessary business_expenses respondent in the branerton_letter also conceded certain adjustments reflected for in the notice_of_deficiency primarily related to self- employment income and taxes petitioners neither attended the proposed meeting nor contacted respondent prior to the suggested date a letter from mr judge was apparently thereafter sent to the internal_revenue_service and indicated that petitioners were in ireland and were suffering from medical difficulties petitioners did not at that juncture nor at any time since produce the corroborating materials suggested by respondent - - respondent subsequently served on petitioners requests for admission pursuant to rule having received no response after more than months respondent then filed a motion for summary_judgment and included with the motion revised computations of the deficiency for in conformity with the above-mentioned concessions the court in due course ordered petitioners to respond to respondent’s motion petitioners timely submitted their opposition to the motion for summary_judgment the court at the same time also received from petitioners a response to respondent’s requests for admission by order the court declared withdrawn and set_aside any deemed admissions made by petitioners by reason of rule c and granted leave for the filing of petitioners’ response in their response petitioners admitted certain items primarily of a formal or administrative nature denied several other points with very brief explanations and denied the remainder constituting the majority of the requested admissions with no explanation petitioners failed to attend a hearing thereafter scheduled by the court and although mr judge attempted to participate his appearance was not permitted since he had been suspended from practice before this court the court and counsel for respondent addressed the status of the pending motion for summary_judgment the court observed that petitioners had not done anything like cooperating or -- - getting competent counsel to represent them given these circumstances the court at that time ordered all requested admissions that had been denied by petitioners without any explanation to be deemed admitted in this posture respondent’s motion for summary_judgment was taken under advisement discussion i standard for summary_judgment rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 88_tc_1577 facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving - party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d furthermore it is well established in this court that summary_judgment is appropriate where facts deemed admitted pursuant to rule for failure properly to respond to requests for admission support a finding that there is no genuine issue of material fact morrison v commissioner 1t c shepherd v commissioner tcmemo_1997_555 parker v commissioner tcmemo_1989_196 we are satisfied that the foregoing situation exists here and for the reasons detailed below will grant respondent’s motion for summary_judgment il validity of the deficiency_notice as a threshold matter we briefly address a procedural contention raised in petitioners’ opposition petitioners argue that the notice_of_deficiency issued in this case is legally defective and fatally flawed in support of this position petitioners rely principally on 814_f2d_1363 9th cir revg 81_tc_855 although their argument is less than entirely clear from their submissions petitioners apparently are of the opinion that the circumstances of this case show a failure by respondent to examine the returns and thereby determine a deficiency as required by scar v commissioner supra in this connection petitioners point to respondent’s letter of date indicating an inability at that time to secure and supply copies of petitioners’ and form sec_1040 and to correspondence between the parties which reflected amounts due differing from those stated in the notice_of_deficiency subsequent caselaw however has limited application of the theory espoused in scar v commissioner supra to those instances ‘ where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination ’ 998_f2d_1514 9th cir quoting 875_f2d_1396 9th cir affg in part and revg in part on other grounds tcmemo_1990_380 conversely validity is established where the notices of deficiency in the record make absolutely clear that the commissioner did examine the taxpayers’ returns and did at least consider the taxpayers’ deductions clapp v commissioner supra pincite it is the latter situation which is present with respect to the case at bar the notice_of_deficiency references numerous amounts that correspond directly to figures reported on petitioners’ returns the document also makes adjustments to specific items shown in the form sec_1040 and states reasons therefor consequently the notice_of_deficiency is valid under scar v commissioner supra itil employment status the parties in this case focus their dispute on whether petitioner is to be considered an employee or an independent_contractor for federal_income_tax purposes in general business_expenses of an independent_contractor if otherwise allowable are deductible in full pursuant to sec_62 and are reported on schedules c unreimbursed business expenditures of an employee on the other hand are typically permitted only as miscellaneous_itemized_deductions under sec_67 to the extent in excess of percent of adjusted_gross_income and are reported on schedules a itemized_deductions petitioners maintain that petitioner is an independent_contractor respondent characterizes petitioner as an employee neither independent_contractor nor employee is expressly defined in the internal_revenue_code for purposes of schedule c versus schedule a deductions 116_f3d_334 8th cir weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir the supreme court however has established that ‘when congress has used the term employee without defining it we have concluded that congress intended to describe the conventional master-servant relationship as understood by common-law agency doctrine ’ 503_us_318 quoting cmty for creative non-violence v reid 490_us_730 hence absent an overriding statutory definition common_law agency principles apply in determining the existence of an employment relationship 166_f3d_1290 n 9th cir see also alford v united_states supra pincite 118_tc_428 weber v commissioner supra pincite general guidance addressing common_law precepts can be found in the explanation set forth in sec_31 d -l c employment_tax regs common_law employees --- every individual is an employee if under the usual common_law rules the relationship between him and the person for whom he performs services is the legal relationship of employer and employee generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor an individual performing services as an independent_contractor is not as to such services an employee under the usual common_law rules individuals such as physicians lawyers dentists veterinarians construction contractors public stenographers and auctioneers engaged in the pursuit of an independent trade business or profession in which they offer their services to the public are independent contractors and not employees emphasis added from such general principles courts have identified a number of factors relevant in evaluating common_law employment status including the following the right of the hiring party to exercise control_over the manner and means ie the details of the work the discretion of the hiring party over the time and duration of the work the permanency of the relationship the right of the hiring party to discharge the source of and investment in the instrumentalities tools and facilities of the work the method of payment the provision of employee_benefits the opportunity of the hired party for profit or loss the right of the hiring party to assign additional projects the offering by the hired party of services to the general_public the skill required for the work whether the type of work is part of the hiring party’s regular business and the relationship the parties believe they are creating nationwide mut ins co v darden supra pincite beech trucking co v commissioner supra pincite weber v commissioner supra pincite kiddie v commissioner 69_tc_1055 in evaluating these factors an additional axiom which has become firmly entrenched in caselaw is that the extent of control necessary to find employment status is less for a professional as opposed to a nonprofessional worker 388_f2d_74 8th cir weber v commissioner supra pincite profl executive leasing inc v commissioner t1t c affd 862_f2d_751 9th cir 25_tc_1296 this court for instance in a case involving a physician early characterized the requisite control as more tenuous and general and observed that despite this absence of direct control_over the manner in which professional men shall conduct their professional activities it cannot be doubted that many professional men are employees james v commissioner supra pincite as regards the instant case we are satisfied that the foregoing criteria in conjunction with the facts admitted and deemed admitted show as a matter of law that petitioner must be treated as an employee pursuant to rule and other materials in the record it has been established that dwp had sufficient right to control the manner in which work was performed by petitioner during and petitioner was directly supervised by dr miller another individual hired by dwp dwp scheduled all of petitioner’s appointments dr miller controlled which patients petitioner saw and all patients seen by petitioner during the years at issue were dwp employees petitioner was employed on a full-time basis and worked weekly mondays through fridays from a m until p m for dwp during and his hours were controlled by dr miller petitioner’s relationship with dwp had been ongoing since all medical services performed by petitioner for remuneration during the years at issue were performed at dwp facilities dwp provided petitioner with medical office space and petitioner did not pay rent for medical office space all supplies used by petitioner in providing medical services were furnished by dwp petitioner was paid a salary by dwp during and he did not bill patients for the medical services he performed petitioner did not make his services as a physician available to the general_public during the years at issue and he performed no services as a physician for remuneration during that period outside of his relationship with dwp he did not have a business license to perform medical services as a sole_proprietor in or dwp issued to petitioner forms w-2 for both and and withheld federal_income_tax state_income_tax social_security_tax and medicare_tax dwp also paid the employer’s share of social_security and medicare taxes with respect to petitioner’s compensation during those years in the aggregate then the admitted facts and circumstances detailed above are more than sufficient to establish an employer- employee relationship between petitioner and dwp during and furthermore neither the additional requested admissions denied by petitioners with cursory explanations nor certain other points raised by petitioners in their opposition to respondent’s motion require a different conclusion as to the substance of petitioner’s relationship with dwp petitioners made superficial attempts to address several of the factors cited by the courts as pertinent to the employment inguiry for example petitioners denied that dwp had the right to discharge petitioner explaining rather that dwp did have the right with petitioner kevin naughton’s consent to terminate their contractual relationship we however find it difficult to imagine or accept such a relationship where the hiring party would literally be required to obtain the permission of the worker to fire him or her we also note that petitioners stated in their opposition to respondent’s motion that the relationship could be terminated at will by either party accordingly petitioners’ descriptions are at minimum akin to a concession that dwp could wield significant control_over the duration of the work arrangement that in turn would be tantamount to a right to discharge -- - petitioners in their opposition further averred that petitioner was given no instruction from dwp as to how to discharge his professional responsibilities was provided no professional training by dwp did not receive employee_benefits such as health insurance vacation pay or pension participation was not reimbursed for the expenses reflected on schedules c and could have incurred a loss though unlikely petitioners also emphasized that the medical services performed by petitioner were not a key factor in the power generation business of dwp in addition petitioners attached to their opposition a photocopy of petitioner’s dwp identification badge which states contractor medical and a form 1099-misc miscellaneous income which reports nonemployee compensation from dwp for petitioners contend that both show dwp considered petitioner an independent_contractor nonetheless even if we were to accept petitioners’ above- recited factual allegations as accurate they would fall far short of overcoming the conclusion compelled by the totality of the admitted facts we particularly note that the two documentary items offered are at most a reflection of how the parties thereto viewed the relationship and even on that score are outweighed by the more contemporaneous and probative forms w- we also observe that petitioner apparently acquiesced in dwp’s use of forms w-2 despite purported objections -- - consequently petitioners have failed the charge of rule d to set forth specific facts showing there is a genuine issue for trial we likewise give little import to petitioners’ denials of certain more overarching requests for admission petitioners refused to admit that petitioner did not perform medical services as a sole_proprietor on grounds that kevin naughton m d did perform medical services as a sole_proprietor practitioner under contract to the los angeles department of water and power they similarly denied that petitioner was employed as a physician by dwp on grounds that he provided services as a sole practitioner physician to the department of water and power to reiterate a point made previously such conclusory assertions are hardly sufficient to override what can be drawn from evaluating the full circumstances of the case and certainly fail to set forth specific facts showing there is a genuine issue for trial as a final matter relating to petitioner’s employment status we make brief mention of sec_530 of the revenue act of publaw_95_600 92_stat_2763 sec_530 petitioners devote a significant portion of their opposition to this statute asserting that dwp had a reasonable basis for treating petitioner as an independent_contractor sec_530 however has no applicability to any issue we consider here as - the court_of_appeals for the eighth circuit has explained ina scenario where medical residents sought refund of employment_taxes withheld from their stipends sec_530 allows employers to avoid liability for past-due employment_taxes when the employer erroneously but reasonably classified employees as independent contractors rather than employees by its very terms sec_530 is a relief provision available only to employers who erroneously classify their employees sec_530 applies if the taxpayer does not treat a worker as an employee for employment_tax purpose during a particular period the taxpayer files all reguired federal employment_tax returns on a basis consistent with this treatment and the taxpayer has a reasonable basis for not treating the worker as an employee if these requirements are satisfied tax_liability is terminated for purposes of applying such taxes for such period with respect to the taxpayer notwithstanding the clarity of the statute the residents contend that a broad interpretation of the term taxpayer is appropriate because they are at least in a general sense taxpayers we do not agree for the focus of sec_530 is on the taxpayer’s treatment of the taxpayer’s employees in this context it is clear that the term taxpayer refers only to employers and not to employees 147_f3d_791 8th cir citations omitted moreover the view of this court is in accord with that recounted above and we have expressly held that ‘taxpayer’ as used in the context of sec_530 refers to an employer pariani v commissioner tcmemo_1997_427 accordingly petitioners’ contentions in this regard are not germane and warrant no further discussion we hold that petitioner was an employee of dwp and not an independent_contractor for federal tax purposes iv claimed business_expenses from our holding above it follows that petitioners would not be entitled to deduct claimed business_expenses on schedules c by reason of petitioner’s status as an employee of dwp in addition any deduction of the claimed business_expenses even on schedules a is precluded on account of petitioners’ failure properly to substantiate the expenditures the business expenditures potentially deductible in accordance with sec_62 and or are described in sec_162 as all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for purposes of this section an individual may engage in the trade_or_business of rendering services as an employee 115_tc_210 o'malley v commissi91_tc_352 the breadth of sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are regquired to maintain records sufficient therefor sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs ’ when a taxpayer adequately ' sec_7491 effective for court proceedings which arise in connection with examinations commencing after date can operate in specified circumstances to place the burden_of_proof on the commissioner if the taxpayer introduces credible_evidence continued establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation which supersede the doctrine_of cohan v commissioner supra 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be continued with respect to any relevant factual issue the provisions of the section are not invoked however where there is a failure by the taxpayer to substantiate items maintain required records or cooperate with reasonable requests by the commissioner for information sec_7491 116_tc_438 here neither party contends that sec_7491 is applicable and the record indicates that at least the examination for began before date moreover petitioners in any event have not satisfied the aforementioned prerequisites sec_7491 thus has no bearing on our analysis in this case - - allowed for among other things traveling expenses entertainment_expenses meal expenses and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of the persons entertained sec_274 on their schedules c petitioners claimed amounts for car and truck expenses depreciation and sec_179 expense insurance legal and professional services office expenses rent repairs and maintenance taxes and licenses and other expenses including continuing education professional dues parking telephone group_insurance books and periodicals drugs and medications and supplies respondent’s requests for admission contained the following paragraphs on this issue petitioners have presented no evidence to substantiate any of their claimed deductions on their schedule c petitioners have presented no evidence that any of their claimed deductions on their schedule c were ordinary and necessary business --- - expenses petitioners have presented no evidence that any of their claimed deductions on their schedule c were ever paid_or_incurred petitioners have presented no evidence that any of their claimed deductions on their schedule c were paid_or_incurred in taxable_year petitioners have presented no evidence that their claimed deductions on their schedule c were other than personal expenses an identical series of statements was enumerated with respect to petitioners deny the foregoing requested admissions in their response and explain that petitioners’ denial is based on the fact that their income_tax returns for both years were signed under penalty of perjury this constitutes evidence of the deductibility of the expenses claimed they do not further address these deductions in their opposition to respondent’s motion for summary_judgment and they have at no time stated that they possess and will present to respondent and or the court documentary or other supporting evidence with respect to the claimed expenditures contrary to petitioners’ suggestion it is axiomatic that neither tax returns themselves nor the execution of such forms under penalty of perjury establishes the truth of items recited therein 103_tc_428 71_tc_633 62_tc_834 because petitioners have -- - not shown that a genuine issue for trial exists as to their entitlement to business_expense deductions for and we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
